Exhibit 12 STATEMENT REGARDING COMPUTATION OF EARNINGS TO FIXED CHARGES AND PREFERRED DIVIDENDS WHITNEY HOLDING CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED DIVIDENDS Years Ended December 31 (dollars in thousands) Net income (loss) $ ) $ ) $ $ $ Income tax expense (benefit) ) ) Income (loss) before income taxes $ ) $ ) $ $ $ Fixed charges: Interest on short-term and other borrowings $ Interest within rent expense (1) Fixed charges excluding interest on deposits Interest on deposits Fixed charges including interest on deposits $ Preferred dividends (2) $ $ - - - Earnings (loss) for ratio computations: Excluding interest on deposits $ ) $ ) $ $ $ Including interest on deposits $ ) $ ) $ $ $ Ratio of earnings to fixed charges: (3) Excluding interest on deposits - - Including interest on deposits - - Ratio of earnings to fixed charges and preferred dividends: (3) Excluding interest on deposits - - Including interest on deposits - - (1)Estimated to be one-third of rent expense. (2) The Series A Preferred Stock was issued on December 19, 2008, but no dividends were declared or paid in 2008. (3)There were no earnings available to cover fixed charges and preferred stock dividends in 2010 or 2009.To cover fixed charges at a 1.0 ratio, Whitney needed additional earnings of $237 million in 2010 and $112 million in 2009. To cover fixed charges and preferred dividends at a 1.0 ratio, Whitney needed additional earnings of $252 million in 2010 and $126 million in 2009.
